HENRIOD, Justice.
I concur. The record conclusively shows that plaintiff’s agent, by the device of a printed calling card, represented that he was vice president of the plaintiff company, ad*412mittedly a false representation. A man who will misrepresent once will repeat, and in this case such fact would seem to lend strength to defendant’s uncontradicted testimony. To disregard such testimony seems to the writer to ignore the presumption that people generally tell the truth, and places a premium on plaintiff’s misrepresentation.